Citation Nr: 1616019	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  08-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to May 1966.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which continued a 60 percent rating for gastrectomy with vagotomy.

In a September 2011 decision, the Board found that the issue of entitlement to a TDIU was raised by the record as part and parcel of the gastrectomy claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board remanded the TDIU issue for further development.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  In this case, the Agency of Original Jurisdiction (AOJ) complied with the Board's September 2011 remand instructions by providing the Veteran and his representative a VCAA letter for his TDIU claim in November 2011, scheduling the Veteran for a VA examination in December 2011, and adjudicating the TDIU issue in a May 2014 rating decision.

The Veteran testified before the undersigned Veterans Law Judge at a May 2011 Travel Board hearing, and a transcript of this hearing is of record.


FINDING OF FACT

The evidence of record shows that the Veteran is self-employed and receives an income that is above the poverty threshold.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a November 2011 letter.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination in December 2011.  This examination and its associated report are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the May 2011 Board hearing, the Veterans Law Judge fully explained the issues on appeal, and asked questions focused on the nature and etiology of the disabilities in question.  The Veteran was assisted at the hearing by an accredited representative from the California Department of Veterans Affairs.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  TDIU

The Veteran generally contends that his service-connected disabilities render him unemployable.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census; it shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2015); Van Hoose, 4 Vet. App. at 363.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that his service-connected disabilities make him unemployable.  Specifically, he stated that the removal of his stomach required him to take vitamins for the rest of his life as well as protein drinks, and limited what and how much he could eat.  See VBMS, 5/1/07 Statement in Support of Claim.  The Veteran reported that he was self-employed and provided transportation to disabled people.  However, he stated that he could no longer drive after his stomach removal and could only do administrative tasks for, at most, a couple of hours a day as a result of fecal incontinence, nausea, and muscle weakness due to poor absorption of nutrition.  See VBMS, 5/11/11 Hearing Testimony.

In the Veteran's VA Form 21-8940, Application for Increased Compensation Based on Unemployability, which was signed July 2011 but received by the RO in May 2014, the Veteran stated that he was self-employed and had become too disabled to work due to his gastrectomy in January 2007, which was the last time he worked full-time.  He stated that he was no longer able to drive and was limited to working an hour or two, dispatching vehicles and arranging schedules.  However, he contended that even this limited work was stressful.  He stated that his total earned income for the past 12 months was $3,000.

In May 2014, the RO contacted the Veteran by telephone to clarify some information.  The Veteran confirmed that he owned a transportation business with four employees and that he received income as the owner, although his income would be higher if he could drive.  He indicated that his taxable income for 2013 was about $20,000.  See VBMS, 5/16/14 Report of General Information.  He submitted his 2013 tax return, which showed business income of $29,580 and total income of $37,062.  See VBMS, 5/16/14 Income and Tax Statements.

Private treatment records from February 2005 to March 2007 reflect an upper esophagogastroduodenoscopy with esophageal biopsy, a colonoscopy, and gastric bypass.  After the gastric bypass, treatment records reflect weight loss and improvements in strength, energy, abdominal pain, and irritable bowel syndrome, as well as the resolution of dumping syndrome.  In March 2007, the Veteran received treatment for a right arm injury that occurred while catching a slipping customer, at which time it was noted that the Veteran was a baseball player.

A June 2007 VA examination report evaluating the Veteran's stomach disability discussed his May 2006 total gastrectomy, which restricted his ability to eat in terms of food and amount; symptoms of irritable bowel syndrome with fecal incontinence and gas; urinary frequency; weight loss; and muscle aches.  The effect on his employability was not discussed.

Private treatment records and letters from private physicians treating the Veteran from September 2007 to April 2011 reflect complaints of worsening muscle aches, fatigue, persistent joint pain, vomiting, abdominal pain, weakness, and fecal incontinence; adherence to a strict diet; and the persistent need to wear protective undergarments due to fecal incontinence.  Dr. J.T. also repeatedly stated that the Veteran was unable to perform his usual physical occupation due to fatigue, profound weight loss, and musculoskeletal injuries, and that he did not expect the Veteran to be able to return to work.  He also explained that the Veteran's tendon condition was related to his gastric bypass, as it was difficult for him to absorb nourishment and nutrients to help speed the healing of the tendons.  See VBMS, 2/29/08 Private Treatment Records; 12/15/11 Private Treatment Records; 11/15/10 Private Treatment Records; 3/15/11 Private Treatment Record.

A December 2011 VA examination report indicated review of the Veteran's claims file and medical records, recounted the Veteran's history, and recited his complaints.  On objective examination, the VA examiner stated that his service-connected disabilities impacted his ability to work, noting that the Veteran had stopped working in late 2009 or 2010 due to generalized weakness, nausea, vomiting, bloating, frequent loose stools, and episodes of incontinence.  As such, the VA examiner opined that it was at least as likely as not that the Veteran's service-connected disabilities rendered him unemployable, based on the letters from the Veteran's doctors who had treated him for over 20 years, the examination showing fecal incontinence, and findings that his medical conditions did not support an employable lifestyle with weakness, nausea/vomiting, bloating, and fecal incontinence while providing transportation services.

Based on a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU is not warranted for any part of the rating period on appeal, in that the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.

As an initial matter, the Board notes that, as of August 25, 2000, the Veteran has been rated at 60 percent for gastrectomy with vagotomy.  He is currently also rated at 60 percent for fecal incontinence with a combined total rating of 80 percent as of December 9, 2011.  Therefore, he meets the minimum schedular percentage requirements.  38 C.F.R. § 4.16(a) (2015).

However, the evidence demonstrates that the Veteran is currently employed.  The Board acknowledges the Veteran's contention that he stopped working due to his service-connected disabilities, but finds his statements to be inconsistent.  He stated on his Application for TDIU that he became too disabled to work in January 2007, but indicated that he was still operating his business and working part-time in his business dispatching drivers and arranging schedules.  At his December 2011 VA examination, he reported that he stopped working in late 2009 or 2010.  However, in May 2014, he confirmed that he owned a transportation business and received income as the owner.  Although he stated his 2013 taxable income to be about $20,000, his 2013 tax return revealed business income alone of $29,580.  Additionally, there is no evidence indicating any change in the Veteran's employment or income since that time.  Therefore, the Board finds that the Veteran's business constitutes substantially gainful employment as it provides him with an income that exceeds the poverty threshold and thus permits him to earn a "living wage."  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358.

As such, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


